Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Andres Alvarez, Appellant                            Appeal from the 188th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 41,518-
No. 06-14-00030-CR          v.                       A). Opinion delivered by Chief Justice
                                                     Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                         participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Andres Alvarez, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JUNE 3, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk